

116 HR 8828 IH: Public Safety and Wildlife Protection Act
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8828IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Ms. Adams (for herself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo restrict the use of steel-jaw leghold traps and Conibear traps on animals in the United States.1.Short titleThis Act may be cited as the Public Safety and Wildlife Protection Act.2.Declaration of policyIt is the policy of the United States to reduce risks to public safety, as well as unnecessary harm to companion animals and wildlife, from indiscriminate and injurious trapping methods by prohibiting the import or export of, and the shipment in interstate commerce of, steel-jaw leghold traps and Conibear traps.3.Prohibited acts and penalties(a)Prohibited actsIt shall be unlawful for any person—(1)to import, export, deliver, carry, or transport by any means whatever, in interstate commerce, any steel-jaw leghold trap or Conibear trap; or(2)to sell, receive, acquire, or purchase any steel-jaw leghold trap or Conibear trap that was delivered, carried, or transported in violation of paragraph (1).(b)PenaltiesWhoever knowingly violates subsection (a) shall, in addition to any other penalty that may be imposed, be subject to the following:(1)For the first such violation, a civil fine of not more than $500 imposed by the Secretary for each steel-jaw leghold trap or Conibear trap possessed.(2)For each subsequent violation, a civil fine of not more than $1,000 imposed by the Secretary for each steel-jaw leghold trap or Conibear trap possessed, or imprisonment for not more than 2 years, or both.(c)Payment of court costs and other associated expensesA person found to be in violation of subsection (a) shall pay all court costs associated therewith.4.Rewards(a)General ruleThe Secretary shall pay, to any person who furnishes information that leads to a conviction of a violation of any provision of this Act or any rule made under this Act, an amount equal to one-half of the fine paid pursuant to the conviction.(b)ExceptionAny officer or employee of the United States or of any State or local government who furnishes information or renders service in the performance of his or her official duties is not eligible for payment under this section.5.Enforcement(a)In generalExcept with respect to violations of this Act to which subsection (b) applies, this Act and any rules made under this Act shall be enforced by the Secretary, who may use by agreement, with or without reimbursement, the personnel, services, and facilities of any other Federal agency or any State agency for purposes of enforcing this Act and such rules.(b)Import and export violations(1)Import violationsThe importation of articles in violation of section 3(a) shall be treated as a violation of the customs laws of the United States, and those provisions of law relating to violations of the customs laws of the United States shall apply thereto.(2)Export violationsThe authorities under the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as continued in effect under the International Emergency Economic Powers Act), including penalties, shall be used to enforce the provisions of this Act relating to the export of articles in violation of section 3(a).(c)Forfeiture(1)General ruleExcept with respect to exports to which the provisions of the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as continued in effect under the International Emergency Economic Powers Act) apply, and imports to which the customs laws of the United States apply, pursuant to subsection (b), any steel-jaw leghold trap or Conibear trap taken, possessed, sold, purchased, offered for sale or purchase, imported, exported, transported, delivered, received, carried, or shipped in violation of this Act or any rule made under this Act, shall be subject to forfeiture to the United States. Those provisions of law relating to—(A)the seizure, summary and judicial forfeiture, and condemnation of property for violations of the customs laws of the United States;(B)the disposition of such property or the proceeds from the sale thereof;(C)the remission or mitigation of such forfeitures; and(D)the compromise of claims,shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this subsection, insofar as applicable and not inconsistent with this Act. (2)EnforcementSuch duties as are imposed upon the customs officer or any other person with respect to the seizure and forfeiture of property under the customs laws of the United States may be performed with respect to seizures and forfeitures of property under this subsection by the Secretary or such officers and employees as may be authorized or designated for that purpose by the Secretary, or, upon the request of the Secretary, by any other agency that has authority to manage and dispose of seized property.(d)InjunctionsThe Attorney General of the United States may seek to enjoin any person who is alleged to be in violation of this Act or any rule made under this Act.(e)CooperationThe Secretary of Commerce, the Secretary of the Treasury, and the head of any other department or agency with enforcement responsibilities under this Act shall cooperate with the Secretary in ensuring that this Act, and rules made under this Act, are enforced in the most effective and efficient manner.6.DefinitionsIn this Act:(1)Steel-jaw leghold trapThe term steel-jaw leghold trap—(A)means any spring-powered pan or sear-activated device with one or two opposing steel jaws, whether the jaws are smooth, toothed, padded, enclosed (dog-proof), or offset, that is designed to capture an animal by snapping closed upon the animal’s limb, foot, or part thereof; and(B)does not include any cage or box trap; suitcase-type live beaver trap; or mouse or rat snap trap.(2)Conibear trapThe term Conibear trap—(A)means any trap consisting of two metal frames hinged at the center point and powered by two torsion springs to create a scissor-like action designed to kill an animal by snapping an animal’s spinal column; and(B)does not include any cage or box trap; suitcase-type live beaver trap; mouse or rat snap trap.(3)Customs laws of the United StatesThe term customs laws of the United States means any other law or regulation enforced or administered by the United States Customs Service.(4)ImportThe term import means to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an entry into the customs territory of the United States.(5)Interstate commerceThe term interstate commerce has the meaning given such term in section 10 of title 18, United States Code.(6)SecretaryThe term Secretary means the Secretary of the Interior.7.RulemakingThe Secretary may make rules to carry out this Act.8.Effective dateThis Act shall take effect 1 year after the date of the enactment of this Act.